                                                                      Application granted.

                                                      Defendant's
                                           STATE OF NEW  YORK time to serve and file a pre-motion
                                                      letter regarding his anticipated motion for
                                    OFFICE OF THE ATTORNEY GENERAL
                                                                      summary judgment is extended to and including
 LETITIA JAMES                                                        June 2, 2021.         DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                                           LITIGATION BUREAU
                                                                    The Clerk of the Court is respectfully directed to
                                                    DIRECT DIAL: (212) 416-8561 the motion sequence pending at Doc.
                                                                    terminate
                                                                    73 and mail a copy of this Order to Plaintiff.
                                                            April 30, 2021
                                                                      SO ORDERED.

    BY ECF
    The Honorable Philip M. Halpern                                   _______________________
                                                                      Philip M. Halpern
    United States District Judge                                      United States District Judge
    Southern District of New York
    500 Pearl Street                                                  Dated: White Plains, New York
    New York, New York 10007                                                 May 3, 2021

           Re:       Rivera v. Connolly, 18-CV-3958 (PMH)

    Dear Judge Halpern:

           I write respectfully to request a thirty-day adjournment of defendants’ time to file a pre-
    motion letter from May 3, 2021, to June 2, 2021. On April 1, 2021, I appeared in this matter in
    place of Assistant Attorney General Jonathan Wilson who left the office. See Docket Nos. 70-72.
    Since that time, I have had a number of deadlines in other matters and, as a result, have not yet
    been able to complete my review of the case file. The additional time will allow me to complete
    my review prior to filing a pre-motion letter with the Court.

            I understand from the Docket sheet that this is defendant’s third request for an extension
    of the deadline to file a pre-motion letter with the Court, although it is my first such request since
    appearing in the case. Counsel for plaintiff, Alan Levine, Esq., consents to this application.

           Thank you.

                                                                      Respectfully submitted,

                                                                      /s/ Neil Shevlin
                                                                      Neil Shevlin
                                                                      Assistant Attorney General
                                                                      Neil.Shevlin@ag.ny.gov
    cc: Alan Levine, Esq. (by ECF)



           28 LIBERTY STREET, NEW YORK N.Y. 10005 • PHONE (212) 416-8610 • FAX (212) 416-6075 *NOT FOR SERVICE OF PAPERS
                                                   HTTP://WWW.AG.NY.GOV
